Citation Nr: 9921673	
Decision Date: 08/02/99    Archive Date: 08/12/99

DOCKET NO.  98-17 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to waiver of recovery of an overpayment in the 
amount of $2,745, to include whether the indebtedness was 
properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

In March 1963, the appellant received an honorable discharge 
after serving more than 20 years of active duty. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the Regional 
Office (RO).  

2.  The appellant was awarded disability compensation 
benefits, effective April 1963, and was notified of that 
award by letter dated in June 1963.  That letter informed him 
that additional compensation benefits would be paid for 
additional dependents upon receipt of evidence of the 
relationship.  The appellant submitted dependency information 
in June 1963.  

3.  In July 1991 the appellant advised the Department of 
Veterans Affairs (VA) that he was divorced in May 1990.  

4.  VA did not adjust the appellant's monthly disability 
compensation to reflect payment for the appellant only, with 
no dependents, until February 1998, effective June 1990.  

5.  The erroneous award of additional compensation benefits 
for a dependent occurred with the veteran's knowledge.  

6.  Fault in the creation of the overpayment of $2,745 lies 
with both the appellant and VA.  

7.  Recovery of the debt would not cause the appellant undue 
hardship or defeat the purpose for which compensation was 
intended.  Failure to repay the debt would result in unfair 
gain to him.  

8.  Reliance on VA benefits did not result in the 
relinquishment of a valuable right or the incurrence of a 
legal obligation.  


CONCLUSIONS OF LAW

1.  The overpayment of compensation was not solely due to 
administrative error by VA and was properly created.  
38 U.S.C.A. §§ 5112(b)(9)(10), 5302 (West 1991); 38 C.F.R. 
§§ 1.962, 3.500(b) (1998).

2.  Recovery of an overpayment of compensation benefits in 
the amount of $2,745 would not be against equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302; 38 C.F.R. 
§§ 1.963(a), 1.965(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Background

The appellant is in receipt of retired pay based on his years 
of service in the United States Army.  In addition to retired 
pay he also receives disability compensation benefits for 
pulmonary tuberculosis, far advanced, arrested with left 
upper lobectomy, rated 30 percent disabling.  In June 1963 he 
elected to waive retired pay to the extent he was entitled to 
receive disability compensation, as the disability 
compensation was not taxable but the retired pay was.  

In July 1991 VA inquired as to the appellant's spouse's 
Social Security number.  In response to that inquiry, the 
appellant informed VA that he was divorced in May 1990, and 
submitted a copy of a divorce decree.  The RO took no 
responsive action, and continued to authorize disability 
compensation to the appellant as if he had a dependent 
spouse.  

In December 1997 the RO sent the appellant a letter 
explaining that it needed to verify his continued entitlement 
to additional compensation for a dependent spouse.  The 
appellant responded to that inquiry by reporting that he had 
no spouse.  The RO then notified him in February 1998 that an 
overpayment was created, and that he would be responsible for 
its repayment.  By letter dated in April 1998 the appellant 
indicated that he did not know how much of his monthly income 
was attributed to VA disability compensation benefits and how 
much was attributed to retired pay, as he was too ill and 
distracted due to problems with his spouse around the time of 
his divorce to notice how his monthly income was allocated to 
each of those sources.  He added that the amount of money 
received as VA disability compensation benefits was deducted 
from his retirement pay and so he does not owe any money to 
VA, although he does owe an additional tax.  The appellant 
added that he did not think he should be held accountable for 
VA's failure to adequately maintain its records, as he 
advised VA in July 1991 that he was divorced in May 1990.  
Finally, the appellant asserted that the same amount of money 
was payable to him regardless of whether it came as retired 
pay, or from VA as disability compensation.  He requested 
waiver of recoevery of the claimed indebtedness.  

In a decision dated in June 1998, the Committee on Waivers 
and Compromises denied the appellant's request for waiver of 
the debt totaling $2,745.  The Committee explained that the 
appellant was considered to be at fault in the creation of 
the debt as he should have known he was not entitled to the 
same benefits after his 1990 divorce.  The Committee also 
added that there was insufficient evidence to show that the 
appellant's current income combined with net worth would 
seriously impair his ability to repay the indebtedness, as 
the VA Form 20-5655, Financial Status Report, sent to the 
appellant in May 1998 was not completed and returned by him.  
The Committee also concluded that failure to make restitution 
of the debt would result in unfair gain to the appellant.  
Based on the foregoing, the Committee concluded that it would 
not be against equity and good conscience to deny waiver of 
recovery of the debt.  

In August 1998 the appellant expressed disagreement with that 
decision, indicating that he was not at fault in creation of 
the debt after July 1991, as when VA did not reduce his 
benefits after he submitted the divorce decree he assumed 
either no reduction was required following termination of his 
marriage, or that any reduction was offset by an increase in 
benefits occasioned by the cost of living adjustments he 
received from time to time.  He also asserted that waiver of 
recovery of the overpayment would not result in unjust 
enrichment to him.  He added that the only advantage he 
receives from VA is that VA's payment enables him to receive 
a portion of his retired pay tax free.  

A Statement of the Case (SOC) sent to the appellant in August 
1998 explained there was no evidence that repayment of the 
debt would cause him financial hardship, and that the 
appellant reasonably should have known he was not entitled to 
receive the same amount of disability compensation benefits 
after his divorce.  In October 1998 the appellant expressed 
his continued disagreement with VA's assertion that he owed 
the debt, arguing that although he accepts responsibility for 
the overpayment created from May 1990 to July 1991, he 
disputes the remaining indebtedness as it was incurred due to 
VA's negligent record keeping.  The appellant also added that 
it should be common knowledge that all military retirees are 
required by law to waive receipt of a portion of their 
retirement pay consistent with any disability compensation 
received from VA, which includes compensation for dependents 
as well.  He also asked that he be reimbursed for the entire 
amount of his retired pay that he indicated was withheld.  

It was argued on the appellant's behalf that the overpayment 
was created due to VA's administrative error.  The appellant 
testified at a hearing before the undersigned in April 1999 
that he was not at fault in creation of the overpayment 
incurred after July 1991, that it would be a hardship to 
repay any debt, and that there is no debt to recover because 
the money he was entitled to receive each month remained the 
same, regardless of the number of dependents he had.  He 
agreed that the amount of compensation from VA and the amount 
of retired pay was reported on statements he received from 
the Retired Pay Department of the Defense Finance and 
Accounting Service.  His VA compensation and his retired pay 
were paid to him using direct deposit, and the amounts of 
each were set out on his bank statements.  He testified that 
his monthly income and expenses are about even, that he is 
broke when he pays all his bills but that he is able to pay 
them all.  The appellant was again given the opportunity to 
provide financial information after the hearing, but no such 
information has been received.  


Analysis

There shall be no recovery of overpayments of any benefits 
whenever the Secretary determines that recovery would be 
against equity and good conscience.  38 U.S.C.A. § 5302(a).  
The United States Court of Appeals for Veterans Claims has 
held that when an appellant questions the validity of a debt 
when the issue is entitlement to a waiver of the recovery of 
an overpayment, VA must make a determination on the validity 
of such debt.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  
The appellant does not contest the creation of the debt 
incurred between May 1990 to July 1991, but maintains that 
waiver of the indebtedness incurred after July 1991 should be 
granted because he submitted the information necessary to put 
VA on notice of the fact of his divorce, and the debt was 
created when VA failed to act upon that information.  

The Board of Veterans' Appeals (Board) finds that the 
appellant's assertions that the debt was improperly created 
is without merit.  It is clear from the record that the 
appellant was advised of the necessity of keeping VA apprised 
of the number of his dependents, and as an overpayment was 
created in 1982 and subsequently collected, he was certainly 
aware of the consequences of an overpayment.  He does not 
dispute the fact of the overpayment for the period between 
his divorce and July 1991, but argues, in essence, that the 
overpayment was created as the result of VA's fault.  The 
Board concedes that VA was somewhat at fault in creation of 
this debt, as it failed to act in a timely manner of the 
pertinent information provided by the appellant.  However, as 
explained by the Committee, the appellant was also at fault 
for continuing to accept the benefits at the same rate long 
after he was divorced.  The Board finds that the appellant's 
fault outweighed VA's fault in the creation of this debt.  

VA determined that the total amount of indebtedness arising 
from the overpayment was $2,745.  The RO denied the 
appellant's claim for waiver on the basis that recovery of 
the overpayment would not be against equity and good 
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.  Pursuant 
to 38 U.S.C.A. § 5302(c), a finding of fraud, 
misrepresentation or bad faith precludes a grant of a waiver 
of recovery of the overpayment.  The Board does not find 
fraud, misrepresentation or bad faith in this case; thus, 
waiver is not necessarily precluded.  

The Board is obligated to consider whether waiver of recovery 
of disability compensation benefits is warranted on the basis 
of equity and good conscience.  The standard of equity and 
good conscience will be applied when the facts and 
circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  The phrase 
"equity and good conscience" means arriving at a fair 
decision between the obligor and the government.  In making 
this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:  fault of the debtor; balancing of faults; undue 
hardship; whether collection of the debt would defeat the 
purpose of the benefit; unjust enrichment; and whether 
reliance on VA benefits resulted in the relinquishment of a 
valuable right or the incurrence of a legal obligation.  
38 C.F.R. § 1.965(a).  

The Board notes that the appellant's claims folder contains 
several documents that reflect he was advised that the amount 
of his disability compensation was affected by the number of 
dependents he had.  For example, the letters dated in June 
1963 and December 1978 mentioned the effect the number of 
dependents had on the appellant's disability compensation 
payments.  In a VA Form 21-4138, Statement in Support of 
Claim, dated in February 1983 the appellant informed VA that 
as of September 1982 two of his daughters were no longer 
attending school, and asked that the proper adjustments be 
made in his compensation benefits.  In a letter dated in 
March 1983 the RO advised him that an overpayment had been 
created by virtue of a reduction in his entitlement to 
benefits, and that repayment of that overpayment would occur 
by withholding an amount from his monthly benefits until the 
entire balance of the overpayment was recouped.  Based on the 
foregoing, it appears the appellant was aware of the impact a 
change in the number of dependents would have on his 
compensation benefits.  The Board has carefully considered 
the above elements in light of the evidence in this case and 
finds, as did the Committee, that the appellant knew he was 
entitled to disability compensation at a lesser rate after 
his divorce in May 1990.  The Board also finds that the 
appellant was at fault in the creation of the debt, in that 
he continued to receive compensation at the same rate after 
his divorce, even after he advised VA of his divorce.  VA is 
also at fault in the creation of this debt, as it did not 
promptly act upon the pertinent information regarding the 
appellant's dependents.  When weighing the fault, however, 
the Board concludes that the appellant's fault is greater, as 
he continued, on a monthly basis, to receive VA compensation 
at the rate for an individual with a dependent spouse.  

At this juncture, the Board notes that the veteran's 
representative, at one point, advanced the argument that the 
overpayment in question resulted solely from administrative 
error on the part of VA because of VA's inaction in not 
promptly adjusting the veteran's award once he supplied the 
correct dependency information in July 1991.  There will be 
no overpayment from an erroneous award of benefits resulting 
solely from administrative error, and without the payee's 
knowledge or act of commission or omission.  38 U.S.C.A. 
§ 5112(b)(9)(10); 38 C.F.R. § 3.500(b).  For the reasons 
stated above, while there was some error on the part of VA, 
in the form of the delay in award adjustment, the Board 
cannot find that the erroneous award occurred without the 
veteran's knowledge or act of omission.  He was aware that 
his dependency change would affect his VA compensation 
payments, and the record shows that he was also aware that no 
change was effected to his award following his notice of the 
dependency change.  Nevertheless, he continued to accept the 
VA compensation amount that was predicated upon the outdated 
dependency information.  In light of these facts, the Board 
concludes that, at a minimum, the erroneous award occurred 
with the veteran's knowledge and, thus, that it did not 
result solely from administrative error by VA.  

It is also concluded that the denial of a waiver of the debt 
would not cause undue hardship upon the appellant.  The 
appellant has not submitted financial status reports, 
although the SOC reflects that the report form was provided 
to him in May 1998.   In his letter dated in October 1998, he 
indicated that he owes no money to VA, so it would be 
meaningless for him to submit such reports.  At his hearing 
before the undersigned he indicated he would consider 
submitting a financial status report, but did not submit one.  
The limited financial information obtained during the April 
1999 hearing, set out above, indicates that the appellant is 
able to meet his monthly financial obligations, and that 
collection of the debt would not cause undue hardship for the 
appellant. 

The Board further finds that if waiver is granted, the 
appellant would be unjustly enriched, as he received an 
unfair gain by receiving disability benefits to which he was 
not entitled.  The net results in terms of adjustments to the 
appellant's retired pay, or tax consequences, are not matters 
over which the Board has jurisdiction.  The Board recognizes 
the appellant's argument that he was not unjustly enriched:  
he points out that, because he is receiving retired pay, his 
total monthly income remains the same regardless of how many 
dependents he has for VA disability compensation purposes, 
and so if he received more money from VA than he should have 
it does not matter because he was then receiving less money 
from retired pay than he should have.  However, the fact 
remains that VA disability compensation benefits are set at 
particular rates based on several factors, including the 
number of an appellant's dependents.  The appellant was 
clearly informed of that, and in fact took steps to advise VA 
of changes in the number of his dependents.  The Board also 
recognizes the appellant's argument that it did not really 
matter which government agency paid him a particular portion 
of his monthly benefits, so long as the total he received did 
not exceed the amount to which he was entitled from retired 
pay.  However, the appellant was aware that VA was paying a 
certain portion of what he thought of as his total benefit, 
he was aware of the basis for that payment, and he was aware 
of the tax consequences of electing to receive that payment 
as VA disability compensation; he was also well aware that 
the balance of his monthly payment came from retired pay, and 
that the amount of retired pay he received was calculated 
using the amount of disability compensation he received.  In 
fact, he took affirmative steps to ensure that he received VA 
disability compensation to the fullest extent possible by 
completing the election form in June 1963.  Following 
consideration of the foregoing, the Board finds that the 
appellant would be unjustly enriched if waiver of the debt is 
granted.  

As disability compensation is intended to compensate the 
recipient for the average impairment of earning capacity 
under 38 U.S.C.A. § 1155, and as the appellant received 
benefits based on a dependent he did not have, a withholding 
to collect the overpayment of the unearned benefit would not 
defeat the purpose for which the benefit was intended.  
Finally, the appellant has not contended that reliance upon a 
VA benefit resulted in a relinquishment of a valuable right 
or the incurrence of a legal obligation.  

For the reasons stated above, the Board finds that the 
indebtedness was properly created, and the appellant's claim 
of entitlement to waiver of recovery of the 
overpayment must be denied.  38 U.S.C.A. §§ 5112, 5302; 
38 C.F.R. §§ 1.962, 1.963(a), 1.965(a), 3.500(b).  


ORDER

The overpayment in the amount of $2,745 was properly created, 
and waiver of its recovery is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

